DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 06/22/2022.
Claims 1-10 and 12-20 are pending.
Response to Arguments
Applicant’s arguments, see page 7, filed 06/22/2022, with respect to the objection of claims 2, 9, 10, 14, and 18 have been fully considered and are persuasive.  The objection of claims 2, 9, 10, 14, and 18 has been withdrawn. 
Applicant’s arguments, see pages 7-11, filed 06/22/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1 and 20 have been amended to include “wherein the illumination assembly includes an LED light source facing in a distal direction and a distal quartz glass window disposed in a plane extending perpendicular to the longitudinal axis of the catheter body distally adjacent to the LED light source”. Claim 11 has been cancelled. Applicant argues that Scharf and Sverdlik, either alone or in combination, in whole or in part, do not disclose or suggest this limitation. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as explained in the current office action below. Regarding claim 13, Applicant argues (see Page 9) that Benaron is not in an analogous field of art. In response to applicant's argument that Benaron is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Benaron is directed towards a medical device using LED lights for physiological monitoring, and discloses an LED light source on a microchip which is disposed in a housing (e.g. Abstract: microchip device; Par. [0035]: device is surrounded by a housing and contains LED light sources). Therefore, Benaron is considered analogous art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-10, 12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (International Publication WO 2017/070155 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Scharf, further in view of Sverdlik et al. (US Patent Application Publication 2013/0211292 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Sverdlik, and Vazales et al. (US Patent Application Publication 2019/0336714), hereinafter Vazales.
Regarding claim 1, Scharf teaches a catheter for performing ultraviolet light therapy in a pulmonary system of a patient (e.g. Par. [0007]: light is delivered to pulmonary system; Par. [0103]: light can be ultraviolet light), comprising: a) an elongated flexible catheter body defining a longitudinal axis and having opposed proximal and distal end portions (e.g. Par. [0092]; Fig. 1: catheter 100 with proximal end 111 and distal end 112); b) a handle assembly operatively associated with the proximal end portion of the catheter body (e.g. Par. [0125]: housing 120 can be a handle; Fig. 1: housing 120 at proximal end 111); c) an illumination assembly operatively associated with the distal end portion of the catheter body and configured to emit ultraviolet light radiance to reduce viral, fungal and/or bacterial loads in the pulmonary system of the patient, wherein the illumination assembly includes an LED light source facing in a distal direction (e.g. Par. [0101]: light source can be positioned in the balloon at the distal end of the catheter; Par. [0103]: using light therapy to reduce bacterial load and reduce/prevent a virus, fungus, or a parasite; Abstract: light element is at the distal end; Par. [098]: “Light delivery element 155b can comprise one or more optical elements (as described hereabove) positioned on the distal end of the one or more optical fibers 151b.”; Fig. 1: light source 150 faces and emits light in a distal direction); and d) an elongated sleeve disposed within the catheter body and extending along a length thereof for serving as a heat sink for the illumination assembly (e.g. Par. [0291]: cooling element can comprise a flexible covering to act as a heat sink).
However, Scharf does not disclose the elongated sleeve being braided and a distal quartz glass window disposed in a plane extending perpendicular to the longitudinal axis of the catheter body distally adjacent to the LED light source. 
Sverdlik, in a similar field of endeavor, teaches an ultrasound catheter. Sverdlik discloses the cooling element comprising a braided sleeve (e.g. Par. [0260]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf to include the elongated sleeve being braided as taught by Sverdlik in order to provide the predictable results of reducing the amount of heat emitted.
However, Scharf in view of Sverdlik does not disclose a distal quartz glass window disposed in a plane extending perpendicular to the longitudinal axis of the catheter body distally adjacent to the LED light source. 
Vazales is directed towards artificial airway management. Vazales discloses using UV-C wavelengths for microbial purposes, and a distal quartz glass window disposed in a plane extending perpendicular to the longitudinal axis of the catheter body distally adjacent to the LED light source (e.g. Par. [0078]: UV-C microbial wavelengths are used to direct light through a quartz window, “In embodiments in which ultraviolet wavelength LEDs are used for the light sources 53, the window 54 may comprise a quartz window adapted to allow the LEDs utilizing microbicidal UV-C wavelengths to deliver such light”; Par. [0077]: sterilization cap which contains the quartz window fits over the distal end). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik to include a distal quartz window as taught by Vazales in order to provide the predictable results of allowing the microbial UV-C wavelengths to deliver the required light. 
Claim 1 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 2, Scharf further discloses wherein the illumination assembly includes a coupler connected to a distal end portion of the catheter body (e.g. Par. [0094]: the light delivery element can include optical elements to couple light into the light delivery element; Fig. 1: optical fibers 151a and 6 at distal end of catheter).
Claim 2 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 3, Scharf further discloses wherein the distal facing LED light source is operatively connected to the coupler (e.g. Par. [0101]: the light source can be an LED).
Claim 3 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 4, Scharf fails to disclose wherein the coupler is configured to transfer heat from the illumination assembly to the braided sleeve. Sverdlik, in a similar field of endeavor, teaches an ultrasound catheter. Sverdlik discloses transferring heat to the braided sleeve (e.g. Par. [0259]-[0260]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include transferring heat to the braided sleeve as taught by Sverdlik in order to provide the predictable results of reducing the heat emitted. 
Claim 1 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 6, Scharf fails to disclose wherein the braided sleeve is formed from tinned copper wires. Sverdlik, in a similar field of endeavor, teaches an ultrasound catheter. Sverdlik discloses the braided sleeve being formed of copper (e.g. Par. [0260]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include the braided sleeve being formed of copper in order to provide a thermally conductive material to remove heat.
Claim 1 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 8, Scharf further discloses the illumination assembly enclosed in a housing (e.g. Par. [0101]). However, Scharf fails to disclose the housing being a ceramic cover which extends proximally for reducing surface heat. Sverdlik, in a similar field of endeavor, teaches an ultrasound catheter. Sverdlik discloses using ceramic to reduce heat (e.g. Pars. [0196]-[0197]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include the housing being a ceramic cover as taught by Sverdlik in order to provide the predictable results of heat reduction. 
Claim 3 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 9, Scharf further discloses wherein the distal facing LED light source is configured to generate UVC radiation at a wavelength of about 250-730 nm (e.g. Par. [0259]). Scharf in view of Sverdlik and Vazales discloses the claimed invention except for the wavelength being between 240-350 nm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Scharf in view of Sverdlik and Vazales with the wavelength being between 240-350 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Claim 9 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 10, Scharf further discloses wherein the distal facing LED light source is configured to generate UVC radiation at a wavelength of about 250-730 nm (e.g. Par. [0259]). Scharf in view of Sverdlik and Vazales discloses the claimed invention except for the wavelength being 265 nm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Scharf in view of Sverdlik and Vazales with the wavelength being 265 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Claim 11 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 12, Scharf further discloses wherein the illumination assembly includes second and third LED light sources positioned orthogonally to the distal facing LED light source and facing in opposite lateral directions relative to the longitudinal axis of the catheter body (e.g. light sources 155a and b are positioned orthogonal from light source 150 and emit light in opposite directions).
Claim 1 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 14, Scharf further discloses wherein the handle assembly is configured to receive a power source for delivering power to the illumination assembly through the elongated catheter body (e.g. Par. [0125]: the housing can be a handle that can include power supplies).
Claim 14 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 15, Scharf further discloses wherein the handle assembly includes a switch for manually activating the power source (e.g. Par. [0265], last sentence: “Power supply 153 can be attached to one or more switches or other controls, not shown but configured to allow an operator to selectively apply energy to light delivery element 155.”).
Claim 15 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 17, Scharf further discloses wherein the handle assembly includes an indicator for communicating to a user that the power source is activated (e.g. Par. [0294]: the device includes an indicator for alerting when light is being delivered, which can only happen after a power source is activated).
Regarding claim 20, Scharf teaches a catheter for performing ultraviolet light therapy in a pulmonary system of a patient (e.g. Par. [0007]: light is delivered to pulmonary system; Par. [0103]: light can be ultraviolet light), comprising: a) an elongated flexible catheter body defining a longitudinal axis and having opposed proximal and distal end portions (e.g. Par. [0092]; Fig. 1: catheter 100 with proximal end 111 and distal end 112); b) a handle assembly operatively associated with the proximal end portion of the catheter body (e.g. Par. [0125]: housing 120 can be a handle; Fig. 1: housing 120 at proximal end 111); c) an illumination assembly operatively associated with the distal end portion of the catheter body and including an LED light source facing in a distal direction for generating UVC radiation at a wavelength of between 250-730 nm (e.g. Par. [0101]: light source can be positioned in the balloon at the distal end of the catheter and can be an LED; Fig. 1: light source 150 faces and emits light in a distal direction; Par. [0103]: light can be ultraviolet light; Par. [0259]: wavelength of emitted light can be between 250-730nm), wherein the illumination assembly includes a metallic coupler connecting the LED light source with the distal end portion of the catheter body (e.g. Par. [0094]: the light delivery element can include optical elements to couple light into the light delivery element; Fig. 1: optical fibers 151a and 6 at distal end of catheter); and d) an elongated sleeve disposed within the catheter body and extending along a length thereof for serving as a heat sink for the illumination assembly (e.g. Par. [0291]: cooling element can comprise a flexible covering to act as a heat sink).
However, Scharf does not disclose the elongated sleeve being braided and formed of tinned copper wires, wherein the coupler is adapted to transfer heat from the illumination assembly to the braided sleeve, wherein the UVC radiation is at a wavelength of about 265 nm, and wherein the illumination assembly includes a distal quartz glass window disposed in a plane extending Application Serial No. 17/109,5606 Docket No.: 1421750.38 1US2 perpendicular to the longitudinal axis of the catheter body distally adjacent to the LED light source. 
Sverdlik, in a similar field of endeavor, teaches an ultrasound catheter. Sverdlik discloses the cooling element comprising a braided sleeve formed of copper wires (e.g. Par. [0260]), wherein heat is transferred to the braided sleeve (e.g. Par. [0259]-[0260]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf to include the elongated sleeve being braided and formed of copper wire, wherein heat is transferred to the braided sleeve as taught by Sverdlik in order to provide a sleeve made of thermally conductive material to remove heat. 
However, Scharf in view of Sverdlik fails to disclose wherein the UVC radiation is at a wavelength of about 265 nm. Scharf discloses using wavelengths of light between 250-730 nm (e.g. Par. [0259]: wavelength of emitted light can be between 250-730nm), but does not explicitly disclose the wavelength being about 265nm. 
Scharf in view of Sverdlik discloses the claimed invention except for the wavelength being 265 nm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Scharf in view of Sverdlik with the wavelength being 265 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
However, Scharf in view of Sverdlik fails to disclose wherein the illumination assembly includes a distal quartz glass window disposed in a plane extending Application Serial No. 17/109,5606 Docket No.: 1421750.38 1US2 perpendicular to the longitudinal axis of the catheter body distally adjacent to the LED light source. 
Vazales is directed towards artificial airway management. Vazales discloses using UV-C wavelengths for microbial purposes, and a distal quartz glass window disposed in a plane extending perpendicular to the longitudinal axis of the catheter body distally adjacent to the LED light source (e.g. Par. [0078]: UV-C microbial wavelengths are used to direct light through a quartz window, “In embodiments in which ultraviolet wavelength LEDs are used for the light sources 53, the window 54 may comprise a quartz window adapted to allow the LEDs utilizing microbicidal UV-C wavelengths to deliver such light”; Par. [0077]: sterilization cap which contains the quartz window fits over the distal end). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik to include a distal quartz window as taught by Vazales in order to provide the predictable results of allowing the microbial UV-C wavelengths to deliver the required light.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (International Publication WO 2017/070155 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Scharf, further in view of Sverdlik et al. (US Patent Application Publication 2013/0211292 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Sverdlik, and Vazales et al. (US Patent Application Publication 2019/0336714), hereinafter Vazales, as applied to claims 1 and 14 above, and further in view of Kucharski et al. (US Patent Application Publication 2017/0035277), hereinafter Kucharski.
Claim 1 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 5, Scharf in view of Sverdlik and Vazales fails to disclose wherein the braided sleeve is enclosed by a compression ring at the distal end portion of the catheter body.
Kucharski, in a similar field of endeavor, discloses an endoscope. Kucharski discloses the braided sleeve being enclosed by a compression ring at the distal end of the device (e.g. Par. [0086]: the coupling sleeve is connected to the braided sheath through mechanical ring clamping, the coupling sleeve is being understood as the compression ring). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include a compression ring at the distal end of the device as taught by Kucharski in order to ensure the sleeve is enclosed and protected from damage.
Claim 14 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 19, Scharf in view of Sverdlik and Vazales fails to disclose wherein conductors extend from the handle assembly to the illumination assembly to deliver power from the power source, and the conductors are formed of tinned copper wires. 
Kucharski, in a similar field of endeavor, discloses an endoscope. Kucharski discloses conductors extending from the handle assembly to the illumination assembly to deliver power (e.g. Par. [0064]: conductors extend from the end 13 to provide power to the light source in hub 4), wherein the conductors are formed of tinned copper wires (e.g. Par. [0084]: conductors can be made of tinned copper). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include conductors extending from the handle assembly to the illumination assembly to deliver power, wherein the conductors are formed of tinned copper wires as taught by Kucharski in order to provide the predictable results of providing power to the illumination assembly.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (International Publication WO 2017/070155 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Scharf, further in view of Sverdlik et al. (US Patent Application Publication 2013/0211292 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Sverdlik, and Vazales et al. (US Patent Application Publication 2019/0336714), hereinafter Vazales, as applied to claim 1, and further in view of DeRudder (DeRudder, JL. Commercial applications of polycarbonates. Handbook of Polycarbonate Science and Technology. 2000.). 
Claim 1 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 7, Scharf further discloses the illumination assembly enclosed in a housing (e.g. Par. [0101]). However, Scharf in view of Sverdlik and Vazales fails to disclose the housing being a polycarbonate cover which extends proximally for reducing surface heat. 
DeRudder is directed towards the commercial applications of polycarbonates. DeRudder discloses using polycarbonate for reducing heat (e.g. Page 309, first full paragraph: polycarbonate is used in medical devices because of its heat resistance). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include the housing being made of polycarbonate as taught by DeRudder in order to provide the predictable results of heat reduction
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (International Publication WO 2017/070155 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Scharf, further in view of Sverdlik et al. (US Patent Application Publication 2013/0211292 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Sverdlik, and Vazales et al. (US Patent Application Publication 2019/0336714), hereinafter Vazales, as applied to claim 3 above, and further in view of Benaron (US Patent Application Publication 2016/0354016). 
Claim 3 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 13, Scharf fails to disclose wherein the distal facing LED light source is supported on a microchip, and wherein the microchip is disposed within a housing having said distal quartz glass window. 
 Vazales is directed towards artificial airway management. Vazales discloses using UV-C wavelengths for microbial purposes, and a distal quartz glass window disposed in a housing with the LED light source (e.g. Par. [0078]: UV-C microbial wavelengths are used to direct light through a quartz window, “In embodiments in which ultraviolet wavelength LEDs are used for the light sources 53, the window 54 may comprise a quartz window adapted to allow the LEDs utilizing microbicidal UV-C wavelengths to deliver such light”; Par. [0077]: sterilization cap which contains the quartz window fits over the distal end; Fig. 5: quartz window 54 and lights 53 in a housing). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include a distal quartz window in a housing with the LED light source as taught by Vazales in order to provide the predictable results of allowing the microbial UV-C wavelengths to deliver the required light.
However, Scharf in view of Sverdlik and Vazales fails to disclose wherein the at least one LED light source is supported on a microchip.
Benaron, in the medical device field, is directed to a microchip spectrophotometer. Benaron discloses an LED light source on a microchip which is disposed in a housing (e.g. Abstract: microchip device; Par. [0035]: device is surrounded by a housing and contains LED light sources). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include an LED light source on a microchip which is disposed in a housing as taught by Benaron in order to provide the predictable results of a small and controllable device that delivers the light therapy to the desired areas in the body. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (International Publication WO 2017/070155 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Scharf, further in view of Sverdlik et al. (US Patent Application Publication 2013/0211292 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Sverdlik, and Vazales et al. (US Patent Application Publication 2019/0336714), hereinafter Vazales, as applied to claim 15, and further in view of Sing et al. (US Patent Application Publication 2012/0022314), hereinafter Sing. 
Claim 15 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 16, Scharf in view of Sverdlik and Vazales fails to disclose wherein the handle assembly includes a locking pin for immobilizing the switch. Sing is directed towards an apparatus for brachytherapy. Sing discloses using a locking pin in the handle (e.g. Par. [0079]: handle may include a locking pin).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include a locking pin as taught by Sing in order to provide the predictable results of keeping the part in a desired position. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (International Publication WO 2017/070155 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Scharf, further in view of Sverdlik et al. (US Patent Application Publication 2013/0211292 – APPLICANT CITED ON 09/02/2021 IDS), hereinafter Sverdlik, and Vazales et al. (US Patent Application Publication 2019/0336714), hereinafter Vazales, as applied to claim 1, further in view of Littleton et al. (US Patent Application Publication 2019/0083682), hereinafter Littleton, further in view of Kucharski et al. (US Patent Application Publication 2017/0035277), hereinafter Kucharski, and further in view of Finson et al. (US Patent Application Publication 2019/0374751), hereinafter Finson.
Claim 1 is obvious over Scharf, Sverdlik, and Vazales as indicated above. Regarding claim 18, Scharf in view of Sverdlik and Vazales fails to disclose wherein the catheter body includes a coating of thermoplastic polyurethane and has an operative length of about between 40.0 to 50.0 cm and an outer diameter of about 5.5 mm.
Littleton is directed towards coating catheters with a layer of antimicrobial agent. Littleton discloses the catheter body comprising a thermoplastic polyurethane coating that provides protection against microbes, viruses, bacteria, fungi, and molds (e.g. Par. [0042]: catheters are coated with thermoplastic and hydrophilic polyurethane to provide protection against biohazards). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scharf in view of Sverdlik and Vazales to include a polyurethane coating on the catheter body as taught by Littleton in order to provide the predictable results of protecting against microbes, viruses, bacteria, fungi, and molds. 
However, Scharf in view of Sverdlik, Vazales, and Littleton fails to disclose the catheter having an operative length of about between 40.0 to 50.0 cm and an outer diameter of about 5.5 mm. 
Kucharski, in a similar field of endeavor, discloses an endoscope. Kucharski discloses the length of the device being between 12cm-60cm (e.g. Par. [0053]). Scharf in view of Sverdlik, Vazales, Littleton, and Kucharski discloses the claimed invention except for the length being between 40-50 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Scharf in view of Sverdlik, Vazales, Littleton, and Kucharski with the length being between 40-50 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
However, Scharf in view of Sverdlik, Vazales, Kucharski, and Littleton fails to disclose the catheter having an outer diameter of about 5.5 mm. 
Finson is directed towards systems and methods for accessing passages of the body. Finson discloses the catheter having an outer diameter of 2mm to 10 mm (e.g. Par. [0041]: “The applicator is generally a multi-lumen catheter having an outer diameter ranging from about 2 mm to about 10 mm.”). Scharf in view of Sverdlik, Vazales, Littleton, Kucharski, and Finson discloses the claimed invention except for the outer diameter being between 5.5mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Scharf in view of Sverdlik, Vazales, Littleton, and Kucharski with the outer diameter being between 5.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792